United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 5, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10694
                         Summary Calendar


VEODIS BURNETT,
                                    Petitioner-Appellant,

versus

COLE JETER, Warden,
                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                          (4:05-CV-84)
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Veodis Burnett, federal prisoner # 18162-

112, was convicted on several heroin charges and sentenced to serve

100 months in prison.   He appeals the district court’s denial of

his 28 U.S.C. § 2241 petition challenging the method used by the

Bureau of Prisons (BOP) to calculate his good-time credits under 18

U.S.C. § 3624(b).   He argues that the BOP’s failure to apply basic

rules of statutory construction in interpreting § 3624(b) will

result in his loss of 58 days of good-time credits.

     Our decision in Moreland v. Federal Bureau of Prisons, 431
F.3d 180, 184-89 (5th Cir. 2005), cert. denied, 126 S. Ct. 1906

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(2006), forecloses Burnett’s claim.     In Moreland, we rejected

similar claims that the BOP had failed to interpret § 3624(b) in

accordance with basic principles of statutory construction, and we

held that the statute unambiguously directs the BOP to calculate

good time credits in the manner used in this case.   See Moreland,
431 F.3d at 186-89.

AFFIRMED.




                                2